Day, J.
*434l. school dis-lightning-rod. *433— The order in question is drawn upon the contin*434gent fund for the erection of a lightning-rod on the schoolhouse. Section 1748 of the Code provides: “The money collected by district tax for the erection of school-houses, and for the payment of debts contracted for the same, shall be called the school-house fund; that designed for rent, fuel, repairs, and all other contingent expenses necessary for keeping the schools in operation, the contingent fund.”
Section 1729 of the Code provides: “They (the board of directors of any district township or independent district) may use any unappropriated contingent fund in the treasury to purchase records, dictionaries, maps, charts, and apparatus- for the use of the schools of their districts, but shall contract no debts for this purpose.” These sections specify the only purposes to which the contingent fund may be applied. There is no specific designation that would authorize the appropriation of it for the erection of a lightning-rod. If the erection of a lightning-rod is authorized at all, out of the contingent fund, it must be by that general clause, “all other contingent expenses necessary for keeping the schools in operation.” The word necessary means “indispensably requisite; that cannot be otherwise without preventing the purpose intended.” Now, while lightning-rods upon a school building may be very desirable, and may greatly promote the safety of the building and the security of its inmates, still it is evident that they are not indispensably requisite for keeping the schools in operation, since many schools are -conducted successfully without them. Lightning-rods, when erected, constitute a part of the building. They may easily be embraced in the estimates for erecting the building, and paid for out of the school-house fund. Prima facie, the order in question, drawn upon the contingent fund for the erection of a lightning-rod, is invalid. If any fact existed which does not appear upon the face of the order, as that it was issued to supply the place of a lightning-rod become useless by age, *435or the like, and thus coming within the designation of repairs, the burden of proof was upon the plaintiff to show such fact. If the warrant, upon its face, did not appear to be drawn for an improper purpose, the presumption would be that it was properly drawn, and the burden of impeaching it would then be cast upon the defendant. The warrant was, we think, properly rejected as evidence. The plaintiffs did not propose to offer any evidence showing that the defendant had authority to issue it upon the contingent, fund. The court, therefore, properly withdrew the cause from the jury, and rendered judgment for the defendant.
Affirmed.